Case 5:20-cv-01776-AB-AFM Document 23 Filed 11/17/20 Page 1 of 2 Page ID #:129



 1

 2

 3                                                                            JS-6
 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 9
10
      SONOHM LICENSING LLC,
11                                                Case No. 5:20-cv-01776 AB(AFMx)
12                         Plaintiff,
         v.                                       [PROPOSED] ORDER TO
13                                                DISMISS BROADAX SYSTEMS
14    BROADAX SYSTEMS                             INCORPORATED WITH
      INCORPORATED,                               PREJUDICE
15

16                         Defendant.
17
              The Stipulation of Dismissal With Prejudice which stipulates that all claims
18
     in this action asserted between Sonohm licensing LLC and Broadax Systems
19
     Incorporated are dismissed WITH PREJUDICE with each Party to bear its own
20
     costs, expenses, and attorneys’ fees, is GRANTED.
21
              It is therefore ORDERED, ADJUDGED AND DECREED that all claims
22
     asserted in this suit between Sonohm licensing LLC and Broadax Systems
23
     Incorporated are DISMISSED WITH PREJUDICE.
24
              //
25
              //
26
              //
27
              //
28
              //
Case 5:20-cv-01776-AB-AFM Document 23 Filed 11/17/20 Page 2 of 2 Page ID #:130



 1
           It is further ORDERED that all costs, expenses and attorneys’ fees are to be
 2
     borne by the party that incurred them.
 3

 4
           IT IS SO ORDERED.
 5
           November 17, 2020
 6

 7

 8                                            United States District Judge

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
